PER CURIAM.
Concededly, no attention was paid to tbe weather by those on tbe tug from the time sbe anchored at Wilson’s Point *407till her pilot turned out, at 8 a. m. the next morning. In view of the evidence from the weather bureau that the wind from midnight until 11 a. m. was southwest, and the testimony of the disinterested witness from (he Pennsylvania barge as to the indications of a storm at Wilson’s Point, when he got up, at 4 a. m., we concur in the conclusion of the district judge that, had a watch been kept, the master of the tug would have been advised of the necessity of returning to care for the Morris in ample time to have saved her from disaster. The decree of the district court is affirmed, with interest and costs.